 1

 2                                                                                              MAR 10 2020
 3
                                                                                        Cl.ERK US DISTRICT OOUR1
                                                                                  SOUTHERNY DISTRICT OF CAI.IFORNtA
 4                                                                                B        \I\,             DEPUTY

 5                          UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7

 8   ALEXANDER BAYONNE STROSS,                          Case No.: 3:20-cv-00177-BEN-AGS
 9                                     Plaintiff,
                                                        ORDER GRANTING JOINT
10   v.                                                 MOTION TO EXTEND TIME FOR
                                                        DEFENDANT TO RESPOND TO
11   Z LIFESTYLE, LLC,
                                                        COMPLAINT
12                                   Defendant.
                                                        [Doc. No. 4]
13
14
           The Court has considered Plaintiff Alexander Bayonne Stross ("Plaintiff') and
15
     Defendant Z Lifestyle, LLC's ("Defendant") joint motion to extend time to respond to the
16
     complaint. For good cause shown, the Motion is GRANTED. The Defendant shall have
17
     until March 18, 2020, to file its Answer or otherwise respond to the Complaint. No
18
     further continuances will be granted without just cau,~h
19
           IT IS SO£,RED.                                   ../       /-
20
     Dated: March       , 2020                      ---,£.--1+,,a.Lf.,Lt,J:,r-,,a..,,q._L.1...L.,_,.!:=::.f-:,,4--

21                                            ,/

22
23
24
25
26
27
28


                                                                                                    3 :20-cv-00 177-BEN-AGS
